Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 1 of 11 PageID 303




                            EXHIBIT A
                            Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 2 of 11 PageID 304




BrokerCheck Report
ROBERT TANNENBAUM
CRD# 5507943




Section Title                         Page(s)
Report Summary                        1

Broker Qualifications                 2-4

Registration and Employment History   5-7
                             Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 3 of 11 PageID 305
About BrokerCheck®

BrokerCheck offers information on all current, and many former, registered securities brokers, and all current and former
registered securities firms. FINRA strongly encourages investors to use BrokerCheck to check the background of
securities brokers and brokerage firms before deciding to conduct, or continue to conduct, business with them.
    ·   What is included in a BrokerCheck report?
    ·            BrokerCheck reports for individual brokers include information such as employment history, professional
        qualifications, disciplinary actions, criminal convictions, civil judgments and arbitration awards. BrokerCheck
        reports for brokerage firms include information on a firm’s profile, history, and operations, as well as many of the   Using this site/information means
        same disclosure events mentioned above.                                                                                that you accept the FINRA
    ·            Please note that the information contained in a BrokerCheck report may include pending actions or             BrokerCheck Terms and
        allegations that may be contested, unresolved or unproven. In the end, these actions or allegations may be             Conditions. A complete list of
        resolved in favor of the broker or brokerage firm, or concluded through a negotiated settlement with no admission      Terms and Conditions can be
        or finding of wrongdoing.                                                                                              found at
    ·   Where did this information come from?                                                                                  brokercheck.finra.org
    ·            The information contained in BrokerCheck comes from FINRA’s Central Registration Depository, or
        CRD® and is a combination of:
              o information FINRA and/or the Securities and Exchange Commission (SEC) require brokers and
                 brokerage firms to submit as part of the registration and licensing process, and                              For additional information about
              o information that regulators report regarding disciplinary actions or allegations against firms or brokers.     the contents of this report, please
    ·   How current is this information?                                                                                       refer to the User Guidance or
    ·            Generally, active brokerage firms and brokers are required to update their professional and disciplinary      www.finra.org/brokercheck. It
        information in CRD within 30 days. Under most circumstances, information reported by brokerage firms, brokers          provides a glossary of terms and a
        and regulators is available in BrokerCheck the next business day.                                                      list of frequently asked questions,
    ·   What if I want to check the background of an investment adviser firm or investment adviser                             as well as additional resources.
        representative?                                                                                                        For more information about
    ·            To check the background of an investment adviser firm or representative, you can search for the firm or       FINRA, visit www.finra.org.
        individual in BrokerCheck. If your search is successful, click on the link provided to view the available licensing
        and registration information in the SEC's Investment Adviser Public Disclosure (IAPD) website at
        https://www.adviserinfo.sec.gov. In the alternative, you may search the IAPD website directly or contact your state
        securities regulator at http://www.finra.org/Investors/ToolsCalculators/BrokerCheck/P455414.
    ·   Are there other resources I can use to check the background of investment professionals?
    ·            FINRA recommends that you learn as much as possible about an investment professional before deciding
        to work with them. Your state securities regulator can help you research brokers and investment adviser
        representatives doing business in your state.
   ·
Thank you for using FINRA BrokerCheck.
www.finra.org/brokercheck                                                                                                                                        User Guidance
                                Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 4 of 11 PageID 306

 ROBERT TANNENBAUM                                         Report Summary for this Broker
 CRD# 5507943
                                                           This report summary provides an overview of the broker's professional background and conduct. Additional
 Currently employed by and registered with the             information can be found in the detailed report.
 following Firm(s):                                        Broker Qualifications
  UBS FINANCIAL SERVICES INC.                              This broker is registered with:                      Disclosure Events
  ASHLEY TOWER                                                9 Self-Regulatory Organizations                   All individuals registered to sell securities or provide
  100 S. ASHLEY DR.                                                                                             investment advice are required to disclose customer
  TAMPA, FL 33602                                             7 U.S. states and territories
                                                                                                                complaints and arbitrations, regulatory actions,
  CRD# 8174                                                                                                     employment terminations, bankruptcy filings, and
  Registered with this firm since: 08/22/2016                                                                   criminal or civil judicial proceedings.
                                                           This broker has passed:
                                                              0 Principal/Supervisory Exams                      Are there events disclosed about this broker? No

                                                              2 General Industry/Product Exams
                                                              1 State Securities Law Exam
                                                                                                                Investment Adviser Representative
                                                           Registration History                                 Information
                                                                                                                The information below represents the individual's
                                                           This broker was previously registered with the       record as a broker. For details on this individual's
                                                           following securities firm(s):                        record as an investment adviser representative,
                                                           MERRILL LYNCH, PIERCE, FENNER & SMITH                visit the SEC's Investment Adviser Public
                                                           INCORPORATED                                         Disclosure website at
                                                           CRD# 7691                                            https://www.adviserinfo.sec.gov
                                                           TAMPA, FL
                                                           04/2010 - 08/2016
                                                           MORGAN STANLEY SMITH BARNEY
                                                           CRD# 149777
                                                           TAMPA, FL
                                                           06/2009 - 04/2010
                                                           MORGAN STANLEY & CO. INCORPORATED
                                                           CRD# 8209
                                                           TAMPA, FL
                                                           05/2008 - 06/2009




©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                                                                            1
www.finra.org/brokercheck                                                                                                   User Guidance
                                 Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 5 of 11 PageID 307
Broker Qualifications


 Registrations
 This section provides the self-regulatory organizations (SROs) and U.S. states/territories the broker is currently
 registered and licensed with, the category of each license, and the date on which it became effective. This section also
 provides, for every brokerage firm with which the broker is currently employed, the address of each branch where the
 broker works.
 This individual is currently registered with 9 SROs and is licensed in 7 U.S. states and territories through his or
 her employer.

 Employment 1 of 1
 Firm Name:                 UBS FINANCIAL SERVICES INC.
 Main Office Address: 1200 HARBOR BOULEVARD
                      WEEHAWKEN, NJ 07086
 Firm CRD#:           8174

  SRO                                       Category                                            Status         Date
  FINRA                                     General Securities Representative                   APPROVED 08/22/2016
  BOX Options Exchange LLC                  General Securities Representative                   APPROVED 08/22/2016
  Cboe Exchange, Inc.                       General Securities Representative                   APPROVED 08/22/2016
  NYSE American LLC                         General Securities Representative                   APPROVED 08/22/2016
  NYSE Arca, Inc.                           General Securities Representative                   APPROVED 08/22/2016
  Nasdaq ISE, LLC                           General Securities Representative                   APPROVED 08/22/2016
  Nasdaq PHLX LLC                           General Securities Representative                   APPROVED 08/22/2016
  Nasdaq Stock Market                       General Securities Representative                   APPROVED 08/22/2016
  New York Stock Exchange                   General Securities Representative                   APPROVED 08/22/2016

 U.S. State/          Category     Status            Date           U.S. State/   Category     Status          Date
 Territory                                                          Territory
 California           Agent        APPROVED         08/22/2016      New York      Agent        APPROVED        08/22/2016
 Colorado             Agent        APPROVED         08/22/2016
 Florida              Agent        APPROVED         08/22/2016
 Georgia              Agent        APPROVED         08/22/2016
 Illinois             Agent        APPROVED         08/22/2016
 New Jersey           Agent        APPROVED         08/22/2016

©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                                       2
www.finra.org/brokercheck                                                                                         User Guidance
                                Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 6 of 11 PageID 308
Broker Qualifications


 Employment 1 of 1, continued


 Branch Office Locations
 UBS FINANCIAL SERVICES INC.
 ASHLEY TOWER
 100 S. ASHLEY DR.
 TAMPA, FL 33602




©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                             3
www.finra.org/brokercheck                                                                                                 User Guidance
                                Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 7 of 11 PageID 309
Broker Qualifications


 Industry Exams this Broker has Passed
  This section includes all securities industry exams that the broker has passed. Under limited circumstances, a broker
  may attain a registration after receiving an exam waiver based on exams the broker has passed and/or qualifying work
  experience. Any exam waivers that the broker has received are not included below.
  This individual has passed 0 principal/supervisory exams, 2 general industry/product exams, and 1 state
  securities law exam.

  Principal/Supervisory Exams
  Exam                                                                                 Category             Date
  No information reported.


  General Industry/Product Exams
  Exam                                                                                 Category             Date
  General Securities Representative Examination                                        Series 7             05/28/2008

  Futures Managed Funds Examination                                                    Series 31            07/11/2008


  State Securities Law Exams
  Exam                                                                                 Category             Date
  Uniform Combined State Law Examination                                               Series 66            06/20/2008


  Additional information about the above exams or other exams FINRA administers to brokers and other securities
  professionals can be found at www.finra.org/brokerqualifications/registeredrep/.




©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                                     4
www.finra.org/brokercheck                                                                                                       User Guidance
                                 Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 8 of 11 PageID 310
 Registration and Employment History


 Registration History
 The broker previously was registered with the following firms:

  Registration Dates         Firm Name                                       CRD#          Branch Location
  04/2010 - 08/2016         MERRILL LYNCH, PIERCE, FENNER & SMITH            7691         TAMPA, FL
                            INCORPORATED
  06/2009 - 04/2010         MORGAN STANLEY SMITH BARNEY                      149777       TAMPA, FL
  05/2008 - 06/2009         MORGAN STANLEY & CO. INCORPORATED                8209         TAMPA, FL

 Employment History
 This section provides up to 10 years of an individual broker's employment history as reported by the individual broker on
 the most recently filed Form U4.

 Please note that the broker is required to provide this information only while registered with FINRA or a national
 securities exchange and the information is not updated via Form U4 after the broker ceases to be registered.
 Therefore, an employment end date of "Present" may not reflect the broker's current employment status.

  Employment Dates Employer Name                                                           Employer Location
  08/2016 - Present         UBS FINANCIAL SERVICES INC                                     TAMPA, FL
  07/2010 - 08/2016         BANK OF AMERICA, N.A.                                          TAMPA, FL
  04/2010 - 08/2016         MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
                                                                            TAMPA, FL
  03/2008 - 04/2010         MORGAN STANLEY SMITH BARNEY                                    TAMPA, FL

 Other Business Activities
 This section includes information, if any, as provided by the broker regarding other business activities the broker is
 currently engaged in either as a proprietor, partner, officer, director, employee, trustee, agent or otherwise. This section
 does not include non-investment related activity that is exclusively charitable, civic, religious or fraternal and is
 recognized as tax exempt.

 I*34717
 FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT ORGANIZATION
 NAME OF OUTSIDE BUSINESS ORGANIZATION: TANNENBAUM FAMILY LIMITED PARTNERSHIP LLP
 INVESTMENT RELATED: Y
 ADDRESS OF BUSINESS:
 TAMPA, FLORIDA 33629
 NATURE OF BUSINESS: LIMITED PARTNERSHIP,
 POSITION, TITLE, ASSOCIATION: GENERAL PARTNER,
 START DATE OF RELATIONSHIP: 12:00:00 AM
 NUMBER OF HOURS DEVOTED: 10 HOUR(S) MONTHLY
©2018 FINRA.OF
 NUMBER     All rights
                 HOURS reserved. Report about
                            DEVOTED           ROBERT
                                          DURING     TANNENBAUM.
                                                   TRADING  HOURS: 10                                                                       5
 DUTIES: PERSONAL FIDUCIARY ROLE
 FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT ORGANIZATION
 NAME OF OUTSIDE BUSINESS ORGANIZATION: TANNENBAUM FAMILY LIMITED PARTNERSHIP LLP
www.finra.org/brokercheck                                                                                       User Guidance
 INVESTMENT RELATED: Y Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18        Page 9 of 11 PageID 311
 ADDRESS OF BUSINESS:
 Registration         and Employment History
 TAMPA, FLORIDA 33629
 NATURE OF BUSINESS: LIMITED PARTNERSHIP,
 POSITION, TITLE, ASSOCIATION: GENERAL PARTNER,
 Other
 START Business           Activities, continued
           DATE OF RELATIONSHIP:       12:00:00 AM
 NUMBER OF HOURS DEVOTED: 10 HOUR(S) MONTHLY
 NUMBER OF HOURS DEVOTED DURING TRADING HOURS: 10
 DUTIES: PERSONAL FIDUCIARY ROLE


SPECIALIZED HOLDINGS-DIRECTOR-BEGAN IN 2002- 0 HOURS DURING WORK HOURS, 2 HOURS PER MONTH
OUTSIDE WORK HOURS

DELUXE 9 LLC, 5118 WEST POE AVENUE, PASSIVE INVESTMENT, TITLE: MEMBER. INCORPARTION DATE OF
08/2006 IN FLORIDA. PRIVATE COMPANY, HOLD 100 SHARES @ 33%. STARTED IN 08/2008 NO OUTSIDE OFFICE
HOURS.

CITIZENS HEALTH CENTER,TAMPA, FLORIDA 33607- MULTIDISCIPLINARY MEDICAL PRACTICE-OWNER-
PASSIVE INVESTMENT NOT INVOLVED IN THE DAY TO DAY OPERATIONS


FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT ORGANIZATION
NAME OF OUTSIDE BUSINESS ORGANIZATION: DREAM CARS FOR BEANS LLC
INVESTMENT RELATED: Y
ADDRESS OF BUSINESS:
TAMPA, FLORIDA 33629
NATURE OF BUSINESS: LLC,
POSITION, TITLE, ASSOCIATION: GENERAL PARTNER,
START DATE OF RELATIONSHIP: 11/28/2013
NUMBER OF HOURS DEVOTED: 15 HOUR(S) MONTHLY
NUMBER OF HOURS DEVOTED DURING TRADING HOURS: 0
DUTIES: COLLECTING ANTIQUE CARS GOING TO SHOWS AUCTIONS ETC.

FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT
NAME OF OUTSIDE BUSINESS ORGANIZATION: TECHNICAL MEDICAL SPECIALISTS LLC
INVESTMENT RELATED: Y
ADDRESS OF BUSINESS: TAMPA, FL 33606
NATURE OF BUSINESS: LLC
POSITION, TITLE, ASSOCIATION: OWNER
START DATE OF RELATIONSHIP: 11/22/2010
NUMBER OF HOURS DEVOTED PER MONTH: 2 HRS
NUMBER OF HOURS DEVOTED DURING SECURITIES TRADING HOURS: NONE
DUTIES: NONE, INVESTOR ONLY WILL REVIEW FINANCIAL STATEMENTS MONTHLY

 I*79136
 FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT ORGANIZATION
 NAME OF OUTSIDE BUSINESS ORGANIZATION: BUFFALO COMPLEX LLC
 INVESTMENT RELATED: N
 ADDRESS OF BUSINESS:
©2018 FINRA.
 TAMPA,      All rights reserved.
          FLORIDA        33629 Report about ROBERT TANNENBAUM.                                                              6
 NATURE OF BUSINESS: LLC,
 NUMBER OF HOURS DEVOTED PER MONTH: 2 HRS
 NUMBER OF HOURS DEVOTED DURING SECURITIES TRADING HOURS: NONE
www.finra.org/brokercheck                                                                                                User Guidance
 DUTIES: NONE, INVESTOR   Case
                           ONLY8:18-cv-00487-VMC-CPT    Document MONTHLY
                                WILL REVIEW FINANCIAL STATEMENTS 25-2 Filed          11/07/18 Page 10 of 11 PageID 312
Registration and Employment History
 I*79136
 FOR PROFIT OR NOT FOR PROFIT: FOR-PROFIT ORGANIZATION
 NAME OF OUTSIDE BUSINESS ORGANIZATION: BUFFALO COMPLEX LLC
 Other   Business
 INVESTMENT           Activities,
                RELATED:    N        continued
 ADDRESS OF BUSINESS:
 TAMPA, FLORIDA 33629
 NATURE OF BUSINESS: LLC,
 POSITION, TITLE, ASSOCIATION: OWNER,
 START DATE OF RELATIONSHIP: 12/1/2010
 NUMBER OF HOURS DEVOTED: 10 HOUR(S) ANNUALLY
 NUMBER OF HOURS DEVOTED DURING TRADING HOURS: 0
 DUTIES: INVESTOR OWN PROPERTY 100 PER CENT/buffalo complex llc / 5118 west poe av tampa,fl 33629 / Other/
 Real Estate / rental property / Officer / / collect rent and oversee property / Start Date 3/1/2016/ LLC /




©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                                    7
www.finra.org/brokercheck                                                                                         User Guidance
                               Case 8:18-cv-00487-VMC-CPT Document 25-2 Filed 11/07/18 Page 11 of 11 PageID 313
                                                                              End of Report




                                                                    This page is intentionally left blank.




©2018 FINRA. All rights reserved. Report about ROBERT TANNENBAUM.                                                             8
